In an action by a general contractor of a building project against an insurance broker to recover damages for breach of an agreement to procure for a subcontractor certain performance bonds for the benefit of the general contractor, and for the return of the premium paid by it, the appeals are (1) from an order entered July 16, 1956 denying appellant’s motion to set aside the service of the summons and granting respondent’s cross motion to strike out appellant’s special appearance, and (2) from so much of an order entered October 23, 1956 as granted respondent’s motion to examine appellant before trial and as denied appellant’s cross motion for summary judgment dismissing the complaint. Ordered entered July 16,1956 and order entered October 23, 1956 insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.